Citation Nr: 1706350	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for major depressive disorder (MDD) with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent therefrom.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than May 15, 2013 for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to an increased disability rating in excess of 10 percent for cranial nerve VII (previously rated as numbness of lower lip).

5.  Entitlement to an effective date earlier than February 24, 2015 for the award of a 10 percent disability rating for cranial nerve VII (previously rated as numbness of lower lip).

REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, assigned an increased 50 percent disability rating to the service-connected MDD with alcohol abuse, effective May 15, 2013 and denied entitlement to service connection for PTSD.  The Veteran appealed the RO's assignment of a 50 percent disability rating to the service-connected MDD with alcohol abuse and denial of service connection for PTSD to the Board.  Jurisdiction of the appeal currently resides with the RO in Roanoke, Virginia. 

In a May 2015 Statement of the Case, the RO assigned an increased 70 percent disability rating to the service-connected MDD with alcohol abuse, effective May 15, 2013.  Because the increase in the evaluation of the above-cited service-connected disability does not represent the maximum rating available, the increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has recharacterized this issue to reflect the RO's actions. 

This appeal also stems from May 2015 and December 2015 rating actions issued by the RO in Winston-Salem, North Carolina.  By the May 2015 rating action, the RO, in part, awarded entitlement to TDIU, effective May 15, 2013.  The Veteran appealed the RO's assignment of an effective date of May 15, 2013 to the award of TDIU to the Board.  By the December 2015 rating action, the RO assigned an increased 10 percent rating to the service-connected cranial nerve VII (previously rated as numbness of lower lip), effective February 24, 2015-the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's assignment of a 10 percent disability rating to the above-cited disability and the effective date of February 24, 2015 to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that prior to further appellate review of the appeal, additional procedural development is necessary.  Specifically, the RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge to be conducted at the RO. 

On her VA Form 9, which was received by VA in June 2015 in conjunction with the Veteran's appeal of entitlement to an increased rating in excess of 30 percent for MDD with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent therefrom and entitlement to service connection for PTSD, she requested a video conference (VC) hearing before a Veterans Law Judge (VLJ) at the RO.  Thereafter, she was scheduled for a VC hearing on October 6, 2016, but she failed to report.  In a handwritten statement, received by VA in December 2016, the Veteran indicated that she was homeless, and that her attorney had failed to report for the scheduled VC hearing.  

On VA Form 9, which received by VA in early October 2016 in conjunction with the Veteran's appeal of entitlement to an effective date earlier than May 15, 2013 for the award of TDIU; increased disability rating in excess of 10 percent for cranial nerve VII (previously rated as numbness of lower lip), and entitlement to an effective date earlier than February 24, 2015 for the award of a 10 percent disability rating for cranial nerve VII (previously rated as numbness of lower lip), the Veteran again requested a VC hearing before a Veterans Law Judge at the RO.  To date, she has not been scheduled for a VC hearing before a VLJ at the RO for these issues.  A review of her electronic record found that she has not withdrawn the hearing request.  She is entitled to a hearing on appeal in these matters, and her request must be honored.  38 C.F.R. § 20.700 (2016).  

Therefore, the appeal must be remanded so the Veteran can be scheduled for a VC hearing on the issues addressed in her October 2016 VA Form 9, as well as the issues of entitlement to an increased rating for MDD with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent therefrom and entitlement to service connection for PTSD given her history of homelessness during the appeal period.  38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing on the following issues:  (i) entitlement to an increased rating in excess of 30 percent for MDD with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent therefrom; (ii) entitlement to service connection for PTSD; (iii) entitlement to an effective date earlier than May 15, 2013 for the award of TDIU; (iv) entitlement to an increased disability rating in excess of 10 percent for cranial nerve VII (previously rated as numbness of lower lip); and, (v) entitlement to an effective date earlier than February 24, 2015 for the award of a 10 percent disability rating for cranial nerve VII (previously rated as numbness of lower lip).  

Notify her and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  A copy of the notice of that hearing should be uploaded  in the electronic record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

